UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-53525 Leo Motors, Inc. (Exact name of registrant as specified in its charter) Nevada 95-3909667 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) 3F Bokwang Bldg., Seowoon-ro 6 Gil 14, Seocho-Gu, Seoul, Republic of Korea 137-863 (Address of principal executive offices) (Zip Code) +83 70 4699 3585 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). YesoNox The number of shares of the registrant’s common stock outstanding as of November 13, 2015 was 158,182,569 shares. Item 1.Financial Statements. LEO MOTORS, INC. CONSOLIDATED BALANCE SHEETS (AMOUNTS EXPRESSED IN US DOLLAR) Balance at 9/30/2015 12/31/2014 (Unaudited) (Unaudited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable Inventories Prepayment to suppliers Other current assets Total Current Assets Fixed assets, net Deposit Intangible assets Goodwill Total Assets $ $ Liabilities andEquity(Deficit) Current Liabilities: Accounts payable and accrued expenses $ $ Short term borrowings Advance from customers Due to related parties Taxes payable Notes Payable current portion Derivative liability 0 Total Current Liabilities Accrued retirement benefits Notes Payable Long Term 0 Total Liabilities Commitments (Note 8) - - Leo Motors, Inc.("LEOM") Equity(Deficit): Common stock ($0.001 par value; 220,000,000 shares authorized); 158,182,569and 138,624,206 shares issued and outstanding at September 30,2015 and December 31, 2014 Additional paid-in capital Accumulated other comprehensive income Accumulated loss ) ) Total Equity(Deficit) Leo Motors, Inc. ) Non-controlling interest Total Equity(Deficit) ) Total Liabilities and Equity(Deficit) $ $ "See accompanying notes to consolidated financial statements" LEO MOTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (AMOUNTS EXPRESSED IN US DOLLAR) For the Three Months Ended September 30, For the Nine Months Ended September 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ Cost of Revenues Gross Profit Operating Expenses Income(loss) from Continuing Operations ) Other Income (Expenses) Interest expense ) Non-Operating (expense) income ) ) Total Other Income (Expenses) Income(loss) from Continuing Operations Before Income Taxes ) Income Tax Expense 0 0 0 0 Net Income(Loss) $ ) $ ) $ ) $ ) Income(loss) attributable to non-controlling interest $ ) $ ) $ ) $ ) Net Income(Loss) Attributable To Leo Motors, Inc. ) Other Comprehensive Income: Net Income(loss) $ ) $ ) $ ) $ ) Unrealized foreign currency translation gain ) ) Comprehensive Income(loss) Attributable to Leo Motors, Inc. $ ) $ ) $ ) $ ) Net Loss per Common Share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted Average Common Shares Outstanding: Basic $ Diluted $ "See accompanying notes to consolidated financial statements" LEO MOTORS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (AMOUNTS EXPRESSED IN US DOLLAR) For the Nine Months Ended September 30, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Loss on conversion of debt 0 Amortization debt discount Foreign currency translation Stock-based compensation Changes in assets and liabilities: Accounts Receivable ) 0 Inventories ) 0 Prepayment to suppliers ) 0 Other assets ) Accounts payable, other payables and accrued expenses Accrued retirement benefits 21 ) Advances from customers Taxes payable Net cash used in operating activities: ) ) Cash flows from investing activities: Investment in equipment ) ) Payments on deposits ) 0 Net cash provided(used) in investing activities: ) ) Cash flows from financing activities: Proceeds from notes payable Proceeds from related party debt 0 Payments on related party debt ) 0 Payments on notes payable ) 0 Proceeds from issuance of stock & warrants Net cash provided(used) by financing activities: NET DECREASE IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents - beginning of year Cash and cash equivalents - end of year $ $ Supplemental disclosure of cash flow activities: Interest $
